Citation Nr: 1753549	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  13-31 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to chronic bilateral ankle sprains.

2.  Entitlement to service connection for a right knee disability, to include as secondary to chronic bilateral ankle sprains.

3.  Entitlement to service connection for obesity, to include as secondary to chronic bilateral ankle sprains and bilateral knee disabilities.

4.  Entitlement to service connection for a respiratory disorder, to include as secondary to obesity.

5.  Entitlement to service connection for a psychiatric condition, to include as secondary to obesity, chronic bilateral ankle sprains, and bilateral knee disabilities.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In the November 2008 rating decision, the RO denied entitlement to service connection for a right knee disability, obesity, asthma, and a psychiatric disorder.  In August 2009, the Veteran submitted VA Form 21-526, claiming entitlement to service connection for a left knee disability, a right knee disability, obesity, asthma, and a psychiatric disorder.  The RO construed this as a claim to reopen the Veteran's service connection claims for a right knee disability, obesity, asthma, and a psychiatric disorder, and a new claim for entitlement to service connection for a left knee disability.  A rating decision was issued in March 2010 denying the reopening of past claims and denying service connection for a left knee disability.

As the August 2009 claim was received within one year from the November 2008 rating decision, the Board finds that the August 2009 claim must be construed as a Notice of Disagreement (NOD), effectively preserving the Veteran's appeal.  As such, the Veteran's appeal for entitlement to service connection for a right knee disability, obesity, asthma, and a psychiatric disorder stems from the November 2008 rating decision, and his appeal for entitlement to service connection for a left knee disability stems from the March 2010 rating decision.

Since medical records reflect multiple diagnoses of asthma and other dyspnea and respiratory abnormality, the claim for service connection for asthma has been recharacterized as a claim for entitlement to service connection for a respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left knee disability, a right knee disability, obesity, a respiratory disorder, and a psychiatric disorder.  He contends that his service-connected chronic strain of the bilateral ankles causes him to fall often, injuring his knees.  The Veteran also contends that his obesity is due to his inability to maintain a healthy weight because of his ankle and knee disabilities, and obesity has caused his asthmatic condition.  Further, the Veteran asserts that he suffers from depression due to the embarrassment and shame caused by his obesity and due to the physical limitations caused by his ankle and knee disorders.  Based on a review of the electronic claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Service treatment records note that in May 1996, the Veteran had complaints of left knee pain and experienced throbbing when he attempted to run.  Examination revealed minor crepitus and minor edema and the Veteran was put on a profile for three days.  Records also indicate that the Veteran experienced several episodes of his right ankle giving out after he sprained it in Korea on active duty.  See May 1998 Service Treatment Record.   

In a January 2010 VA examination for joints, the examination report noted that the Veteran experienced pain, stiffness, weakness, and incoordination in both knees and locking episodes one to three times per month.  The report indicated that his right knee clicked or snapped and his left and right knee both had patellar abnormalities.  The Veteran was diagnosed with chronic knee strain of the left and right knee.  The Veteran's bilateral knee disability and service-connected bilateral ankle disability were noted to prevent exercise and cause lack of stamina, decreased strength and mobility, weakness or fatigue, and lower extremity pain.

In several statements submitted in support of his claims, the Veteran has consistently asserted that he is unable to exercise due to his knee and ankle disabilities.  See February 2008, April 2008, and August 2009 Compensation Applications; February 2008, October 2008, March 2010, and September 2010 Correspondences.

With regard to a respiratory disorder, in a December 2007 VA treatment note, the Veteran reported asthma and respiratory problems when exercising and examination revealed wheezing with physical activity.  He was diagnosed with other dyspnea and respiratory abnormality.  Records indicate that he was diagnosed with asthma at the UMass Memorial Medical Center and treated with a metered-dose inhaler.  In an August 2009 statement, the Veteran reported that a physical conducted after he had left active duty service indicated that his asthma was due to his weight.  See also Veteran's Statements from February 2008 and September 2010.
In regard to the Veteran's psychiatric disorder, he was afforded a VA examination for mental disorders in April 2004.  The Veteran reported that he was seeing a non-VA psychiatrist and had been diagnosed with depression, oppositional defiance disorder, attention deficit hyperactivity disorder, and obsessive/compulsive disorder.  On examination, the VA examiner diagnosed him with panic disorder with agoraphobia and ruled out diagnoses of depression and obsessive/compulsive disorder.  The examiner opined that some of the Veteran's symptoms of panic disorder with agoraphobia could be related to his military service.

As there is evidence of current disabilities and some evidence of a link to a service connected disability, the Board finds that the Veteran should be afforded VA examinations to determine if his disabilities are etiologically linked to active duty or to his service-connected ankle disabilities.

Next, the Board finds that there are Social Security Administration (SSA) records that potentially contain evidence pertinent to the issues on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).

The record reflects that the Veteran is in receipt of Social Security disability benefits.  See June 2005 Income-Net Worth and Employment Statement and December 2007 Compensation Application.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the issues on appeal, the Board finds that a remand for SSA records is necessary.

The Board also finds that there is an indication that the evidentiary record may be incomplete, as the Veteran has referenced medical records that have not been associated with the electronic claims file.  In the April 2004 VA examination for mental disorders, the Veteran referenced a recent hospitalization at Worchester State Hospital and a previous psychiatrist, Dr. G. B. at B. A. medical center in Leominster.  He believed that notes from both medical facilities had been forwarded to VA.  A December 2007 VA treatment record noted that the Veteran had been seen in the UMass Memorial Medical Center emergency room for respiratory problems.  The Veteran also indicated that a VA physical conducted after leaving active duty but while on individual ready reserve in Boston revealed that he had weight induced asthma.  As these medical treatment records are absent from the claims folder, remand is necessary so that outstanding treatment records may be identified, obtained, and associated with the Veteran's claims file.    

Finally, information in the file appears to indicate that the Veteran appointed Disabled American Veterans as his representative in December 2011.  Disabled American Veterans continues to submit argument on behalf of the Veteran, and has done so throughout the pendency of this appeal.  However, in September 2017, the Veteran contacted VA and expressed his desire to revoke power of attorney from Disabled American Veterans.  He stated that he believed he had appointed American Legion as his representative some time ago, but could not remember exactly when.  Consequently, while the case is in remand status, the Veteran should be asked to clarify his representation in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the Veteran regarding his power of attorney.  If he would like to revoke representation per his September 2017 phone call he should send written notification to the Board of Veterans' Appeals. 

If he would like different representation, he should submit a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or a VA Form 21-22a, "Appointment of Individual as Claimant's Representative."

2.  Inquire with the Veteran or the SSA whether the Veteran is in receipt of SSA disability benefits, and if so, please obtain such records.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, obesity, asthma, and psychiatric disorders.  The Veteran should specifically be asked to provide releases for Worchester State Hospital; UMass Memorial Medical Center; and Dr. G. B. at B. A. medical center in Leominster.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After all available records have been associated with the electronic claims file, schedule the Veteran for VA examinations with appropriate examiners to determine the nature and etiology of each of the Veteran's claimed disabilities.  The examiners should review the electronic claims file and the review must be noted in the examination reports.  A copy of this remand must be made available to the examiners in conjunction with the examinations.  

Based on a review of the Veteran's claims file, the results of physical examination, and the Veteran's statements regarding the development and treatment of his disabilities, the VA examiner is requested to:

Left and Right Knee Disorders
a)  Identify all current diagnoses of the left and right knees that have been present at any time during the appeal period.

b)  Opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's knee disabilities are related to active service or any incident of service.  An opinion should be given for each knee and for each diagnosis identified. 

c)  Opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's knee disabilities were caused or aggravated by the Veteran's service-connected chronic bilateral ankle strain.  An opinion should be given for each knee and for each diagnosis identified.  If the examiner finds that the Veteran's left and/or right knee disability was aggravated by the service-connected bilateral ankle strain, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Obesity
a)  Opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obesity is related to active service or any incident of service.  

b)  Opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obesity was caused or aggravated by the Veteran's service-connected chronic bilateral ankle strain or any diagnosed left or right knee disability.  If the examiner finds that the Veteran's obesity was aggravated by the service-connected bilateral ankle strain, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Respiratory Disorder 
a)  Identify all current diagnoses of respiratory disorders that have been present at any time during the appeal period.

b)  Opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's respiratory disorder is related to active service or any incident of service.  

c)  Opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's respiratory disorder was caused or aggravated by the Veteran's obesity.

Psychiatric Disorder
a)  Identify all current diagnoses of psychiatric disorders that have been present at any time during the appeal period

b)  Opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disorder is related to active service or any incident of service.  

c)  Opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disorder was caused or aggravated by the Veteran's obesity, knee disabilities, or service-connected bilateral ankle strain.  If the examiner finds that the Veteran's psychiatric disorder was aggravated by the service-connected bilateral ankle strain, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required or the examiner does not have the needed knowledge or training).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


